Citation Nr: 0608470	
Decision Date: 03/23/06    Archive Date: 04/04/06	

DOCKET NO.  98-20 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, claimed as a bladder problem/strain. 

2.  Entitlement to an initial (compensable) evaluation for 
defective hearing in the right ear.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1985 to 
November 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In that decision, the RO denied entitlement to 
service connection for a bladder problem/strain, but granted 
service connection for defective hearing in the right ear, 
assigning a noncompensable evaluation effective from December 
1, 1996, the date following the veteran's discharge from 
service.

During the course of this appeal, the veteran was scheduled 
for a Travel Board hearing on April 15, 2002, October 28, 
2002, and April 24, 2003.  Each time he contacted the RO and 
asked for a postponement.  The latter two requests cited his 
need to obtain additional evidence.  In correspondence of 
early October 2003, the RO informed the veteran that his 
scheduled hearing before a traveling section of the Board of 
Veterans' Appeals had been rescheduled for late November 
2003.  In a Report of Contact dated in October 2003, it was 
noted that the veteran again requested postponement because 
he needed more time to prepare for the hearing.  The veteran 
called the RO again in February 2004 to state he was going to 
get urological tests and asked when his videoconference was.  
The Board remanded the claim in March 2004, advising the RO 
to schedule the veteran for a videoconference hearing.  A 
videoconference hearing was scheduled in accordance with the 
remand instructions, but the veteran did not report.  
Although the veteran again requested a Travel Board hearing, 
good cause to schedule such has not been shown.  38 C.F.R. 
§ 20.702(c).  


FINDINGS OF FACT

1.  Bladder hypersensitivity/strain existed prior to service, 
and was not caused or worsened by the veteran's period of 
active military service.

2.  The veteran currently exhibits no more than Level III 
hearing in his service-connected right ear.


CONCLUSIONS OF LAW

1.  A chronic genitourinary disorder was not incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2005).

2.  The criteria for an initial (compensable) evaluation for 
service-connected defective hearing in the right ear have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on the claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in correspondence of June 2001 and June 2004, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims for service connection and an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence pertaining to his claims.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an October 
1998 Statement of the Case (SOC), and October 2001 and May 
2005 Supplemental Statements of the Case (SSOC).  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims.  Moreover, both the 
October 1998 SOC and May 2005 SSOC provided the veteran with 
the entire contents of 38 C.F.R. § 4.85 (2005), that portion 
of the Rating Schedule governing the evaluation of service 
connected hearing impairment.  By way of these documents, 
they were specifically informed of the cumulative evidence 
already provided to the VA, or obtained by VA on the 
veteran's behalf. Therefore, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and postservice medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims for service connection and an 
initial compensable rating, any question as to an appropriate 
evaluation of the denied claim for service connection or 
effective date on either issue is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have had any effect on the case, or to have caused 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Factual Background

At the time of a service entrance examination in July 1985, 
the veteran gave a history of cystitis for which he had been 
catheterized.  Also noted was a previous cystoscopy for 
bladder infection.  A physical examination conducted at that 
time was essentially unremarkable, and no pertinent diagnosis 
was noted.

A service clinical record dated in mid-September 1988 reveals 
that the veteran was seen at that time for a problem 
involving a "bump" on the ventral shaft of his penis.  
According to the veteran, he felt a straining sensation 
following urination, though his stream was normal.  When 
further questioned, the veteran gave a three-week history of 
mild urinary urgency.  The veteran denied any dysuria or 
hematuria, and similarly denied any problems with fevers or 
back pain.  The veteran denied any history of urinary tract 
infections or sexual dysfunction, and indicated that he had 
experienced no urethral discharge.  Also denied was any 
history of renal stones, sexually transmitted diseases, 
epididymitis, or prostatitis.  On physical examination, there 
was noted only a firm cystic-feeling mass on the ventral 
surface of the midshaft of the veteran's penis.  The clinical 
assessment was small cystic mass on penis; sensation of 
urgency.

On subsequent urological evaluation in mid-January 1989, the 
veteran complained of a "bump" on the ventral aspect of his 
penis which had remained unchanged since September 1988.  
Also noted was a mild occasional burning on urination 
associated with straining.  When questioned, the veteran 
denied any problems with frequency, urgency, hematuria, or 
discharge.  Similarly denied was any history of sexually 
transmitted diseases.  The clinical assessment was probable 
sebaceous cyst.

Shortly thereafter, it was noted that the small cyst on the 
ventral shaft of the veteran's penis was "gone."  The 
clinical assessment was resolved sebaceous cyst.

In a service clinical record of late November 1993, the 
veteran gave a 1 to 2-year history of difficulty urinating, 
in conjunction with a decreased stream.  When questioned, the 
veteran denied any problems with dysuria, hematuria, or 
nocturia.  Reportedly, at the age of 13, the veteran had 
experienced similar symptoms, for which he had undergone 
cystoscopy.

On physical examination, there was no evidence of any nodules 
or asymmetry of the veteran's bladder.  The clinical 
assessment was abnormal voiding, with "many possible 
etiologies."

Service clinical records dated in October 1994 revealed that 
the veteran underwent various urological studies at that 
time.  In an entry of early October 1994, it was noted that 
the veteran was being seen for "a desire to strain" (while 
urinating) which had worsened over the course of a number of 
years.  Reportedly, one year earlier, the veteran had forced 
out 740cc's of urine.  The clinical assessment was further 
evaluation.

On inservice urological evaluation in October 1994, there was 
noted the presence of slight global erythema of the veteran's 
bladder.  Treatment was with medication.

In a service clinical record of January 1995, it was noted 
that the veteran was being followed up for symptoms of 
prostatitis.  Reportedly, the veteran had just finished a 
course of antibiotics with no change in symptoms.  Noted at 
the time was that a cytologic workup had been within normal 
limits.  The clinical assessment was prostadynia versus DSD.

At the time of a service separation examination in September 
1996, the veteran complained of "bladder problems," stating 
that, in order to completely void, he found it necessary to 
strain "very hard."  Reportedly, the veteran found it 
difficult to endure long bus-rides, because his "bladder 
problem" made it difficult for him to sit for long periods.  
When further questioned, the veteran indicated that he had 
been thoroughly tested, but no cure was found.  Currently, it 
was reportedly very difficult for the veteran to completely 
void.

On physical examination, the veteran's genitourinary system 
was entirely within normal limits.  No pertinent diagnosis 
was noted.

A VA audiometric examination conducted in April 1997 revealed 
pure tone threshold levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
5
10
40

The pure tone average for the veteran's right ear was 15 
decibels, with a speech discrimination score of 96 percent.  
The diagnosis noted was mild high frequency sensorineural 
hearing loss in the right ear.

On VA examination in April 1997, the veteran stated that he 
had been seen in the urology clinic of the VA Medical Center 
in Washington, D.C. for "bladder problems."  Reportedly, when 
voiding, the veteran felt as if he had not completely emptied 
his bladder.  This was followed by some straining, with the 
veteran straining so hard that he often "lost some stool."  
When questioned, the veteran indicated that this process 
continued cyclically, and often kept him in the bathroom for 
5 or 10 minutes.  The pertinent diagnosis noted was for 
suggestive behavioral modification therapy which might aid 
the veteran's urinary problem in light of "normal urologic 
findings."

At the time of a VA genitourinary examination in April 1997, 
the veteran gave a 5-year history of progressive urinary 
problems associated with difficulty voiding, a sensation of 
incomplete bladder emptying, and accompanied intermittent 
incontinence of stool.

Reportedly, the veteran had previously been evaluated via a 
urodynamic cystoscopic examination, though the results of 
that evaluation were currently unavailable.  However, the 
veteran did indicate that an ultrasound evaluation had shown 
minimal post-void residual urine.  Reportedly, cystoscopic 
examination showed no evidence of any urethral obstruction.  
According to the veteran, his bladder showed some whitish 
spots, the exact nature of which was unclear.

Currently, the veteran complained of difficulty with 
micturition, accompanied by prolonged and difficult episodes 
of attempting to initiate voiding.  According to the veteran, 
these episodes were related to prolonged bus-rides required 
by his military responsibilities.

On physical examination, it was noted that a rectal 
evaluation showed a benign prostate, with normal sphincter 
tone.  The clinical impression was voiding dysfunction, 
questionable bladder dysfunction.  Additional diagnoses 
consisted of bladder dysfunction, rule out neurogenic 
bladder.

VA outpatient treatment records covering the period from 
February to June 2004 show treatment during that time for 
various urological problems.

On VA genitourinary examination in October 2004, the veteran 
gave a past medical history of voiding dysfunction.  
Reportedly, the veteran had initially been "worked up" at 
Bethesda Naval Medical Center, with a final diagnosis of 
prostadynia.  According to the veteran, his main symptom was 
a sensation of incomplete emptying despite actually having a 
low volume TVR less than 50cc's.  The veteran stated that his 
symptoms started as a child when his father restricted his 
voiding habits, in particular, during fishing trips.  When 
further questioned, the veteran indicated that his symptoms 
worsened through secondary school, and that he was evaluated 
by an urologist during his teenage years.  Reportedly, the 
veteran had at one point been told that his bladder was "too 
big" for his age.

When further questioned, the veteran indicated that his 
symptoms had improved during his college years only to return 
during his service in the military.  Reportedly, the veteran 
was in the band during military service, and was forced to 
endure long hours without a bathroom, which "aggravated" his 
symptoms.

According to the veteran, he continued to experience problems 
with low volume urgency.  Apparently, the veteran had 
undergone cystoscopic examination 10 years earlier, which 
demonstrated white, patchy areas throughout his bladder, 
resulting in a diagnosis of prostatitis and prostadynia.  At 
that time, the veteran was begun on medication, without much 
help.  When questioned, the veteran denied any history of 
hematuria, with only minimal to no dysuria.  Reportedly, the 
veteran only very rarely experienced urgency incontinence.  
According to the veteran, he underwent urodynamics in May 
2004, at which time only about 100cc's or so of fluid was 
able to be instilled, leading to a conclusion of low volume 
hypersensitivity.  Reportedly, the veteran's post-void 
residual was about 50cc's.

On physical examination, the veteran exhibited a 25-gram, 
smooth prostate gland, with only mild discomfort on 
evaluation.  A urinalysis in February 2004 was reportedly 
negative, as was a urine culture conducted the following 
month.  Currently, the veteran's prostate-specific antigen 
was 0.4, and his creatinine 1.3.

The clinical assessment was hypersensitivity.  According to 
the examiner, the etiology of the veteran's hypersensitivity 
was certainly unclear.  Based on the veteran's history, it 
appeared to have started when he was a child, and was likely 
the result of his father's direction regarding "when and if" 
he could void.  The veteran's long trips on a military bus 
appeared to aggravate his situation, and might have been the 
cause of his symptoms returning.  However, it was recommended 
that the veteran return in two months to see if prescribed 
treatment had improved his condition.

On VA audiometric examination in October 2004, the veteran 
complained of slight problems understanding speech.  
Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
20
45

The pure tone average for the veteran's right ear was 26.25 
decibels, with speech discrimination ability of 80 percent.  
The pertinent diagnosis was noted hearing essentially within 
normal limits, with a mild to moderate noise notch at 4,000 
Hertz.

At the time of a VA hypertension examination in May 2005, it 
was noted that the veteran's claims folder was available, and 
had been reviewed.  According to the examiner, the veteran 
had previously been assessed as suffering from a 
hypersensitive neurogenic bladder.  The issue in question was 
whether or not the veteran's "long bus trips" during service 
had worsened his problem, which likely began during 
childhood.  According to the examiner, without having the 
records of the actual time spent on each bus-ride, it was 
difficult to assess whether those rides were the cause of the 
veteran's problem, because the phrase "long bus trip" was 
relatively subjective.  However, inservice urodynamics 
performed in October 1994 showed a voiding volume of 500cc's 
on one occasion and 740cc's on another.  In the opinion of 
the examiner, if the veteran's symptoms had worsened during 
his time in service, this would have been evident in his 
urodynamics examination.  However, the veteran's voided 
volume was "more than normal," indicating to the examiner 
that the veteran had an adequate functional bladder capacity.  
Accordingly, the examiner was able to infer that the 
veteran's hypersensitivity was not significant enough to 
prevent him from having adequate storage in his bladder.  
Under the circumstances, it was the opinion of the examiner 
that, while the veteran's time in service certainly might not 
have helped with his bladder regimen, it was certainly not 
the cause of his hypersensitive bladder.

In a medical prescribing form dated in June 2005, the veteran 
gave a history of an exploratory "bladder check" at the age 
of 13.

Analysis

Service Connection

The veteran in this case seeks service connection for a 
chronic genitourinary disability, claimed as a bladder 
problem/strain.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
during service; and (3) medical evidence of a nexus between 
the claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military service or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2005).

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder has not 
been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In present case, service medical records fail to demonstrate 
the existence of a chronic genitourinary disability.  While 
on various occasions in service, including at service 
entrance, the veteran gave a history of certain urinary 
problems as a child, the results of inservice testing 
remained relatively inconclusive.  Significantly, while at 
the time of a service separation examination in September 
1996, the veteran gave a history of difficulty "completely 
voiding," he freely admitted that "thorough testing" had 
failed to find any "cure."  Further, that separation 
examination was entirely negative for evidence of a 
genitourinary disorder of any kind.

The Board acknowledges that, at the time of a VA medical 
examination in April 1997, the veteran voiced various urinary 
complaints, including the sensation that he had not 
completely emptied his bladder.  However, that examination 
was negative for evidence of chronic urologic pathology.  
Accordingly, it was recommended that the veteran undergo 
behavioral modification therapy "in light of normal urologic 
findings."

The veteran argues that, during service, he was forced to 
endure long bus rides without adequate bathroom facilities, 
resulting in an "aggravation" of his urinary problems.  In 
that regard, following a VA genitourinary examination in 
October 2004, it was the opinion of the examiner that the 
veteran's urinary "hypersensitivity" appeared to have started 
during his childhood, as the result of his father's strict 
direction on "when and if" he could void.  The examiner was 
further of the opinion that the veteran's long trips on a 
military bus "seemed" to aggravate his situation and "might" 
have been the cause of his symptoms returning.  Nonetheless, 
the examiner felt that the veteran should return in two 
months for further evaluation.  Significantly, following a 
full review of the veteran's claims folder in a May 2005 
addendum to the October 2004 examination, another VA examiner 
wrote that, given the veteran's relatively normal urodynamic 
studies in service, the veteran's symptomatology most likely 
had not worsened during his period of active military 
service.  In any case, the veteran's hypersensitivity was not 
significant enough to prevent him from having adequate 
storage in his bladder.  

Based on the aforementioned, the Board finds that the 
evidence clearly and unmistakably establishes that the 
veteran's genitourinary complaints existed prior to service.  
Although the veteran reported a prior cystoscopy and 
catheterization on his entrance examination, a genitourinary 
disability was not identified on entrance physical 
examination.  However, the veteran's primary symptom has 
continuously been the "sensation" of his bladder not 
completely emptying, with no objective cause for such being 
identified.  Thus, under the unique circumstances of this 
case, where the complaints prior to and during service are 
purely subjective, with no objective findings during service 
found, the veteran's statements as to the onset being in 
childhood is competent. 

Moreover, as noted above, the October 2004 VA examiner found 
the origin of the claimed disorder as likely arising from the 
veteran's experiences in childhood.  In a May 2005 addendum, 
the VA examiner opined that the veteran's bladder 
hypersensitivity was not caused by service, that he had 
adequate bladder storage during service, and that based on 
the urodynamic results in service, his hypersensitivity was 
not worsened thereby.  The Board finds this opinion to be 
most probative as it included a review of the entire claims 
file.  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for a genitourinary disorder, 
and the appeal is denied.


Increased Rating

Turning to the issue of an increased rating for service-
connected hearing loss in the right ear, the Board notes that 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. Part 4 (2005).

In the presence case, in a rating decision of October 1997, 
the RO granted service connection (and a noncompensable 
evaluation) for right ear hearing loss, effective from 
December 1, 1996, the date following the veteran's discharge 
from service.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that evidence to be considered in an appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of 
"staged" ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

The Board observes, effective June 10, 1999, the schedular 
criteria for the evaluation of service-connected ear diseases 
and, specifically, hearing loss, underwent revision.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  See VAOPGCPREC 
3-2000 (April 10, 2000).  However, in the case at hand, the 
disability in question (hearing loss) does not fall within 
those sections of the Rating Schedule which underwent 
substantive change.  Accordingly, for all intents and 
purposes, the appropriate evaluation to be assigned the 
veteran's service-connected right ear hearing loss may be 
determined under either the "old" or "amended" schedular 
criteria.

In that regard, evaluations of unilateral defective hearing 
range from noncompensable to 10 percent based on organic 
impairment of hearing acuity
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4000 Hertz.  To 
evaluate the degree of disability from defective hearing, the 
Rating Schedule establishes 11 auditory acuity levels 
designated Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Codes 6100 to 6110 (effective prior to June 10, 1999); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (effective June 
10, 1999).

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII 
(of 38 C.F.R. § 4.85), the nonservice-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I, subject to the provisions of 38 C.F.R. § 3.383 (2005).  
38 C.F.R. 
§ 4.85(f) (2005).

In the present case, on VA audiometric examination in April 
1997, the veteran exhibited Level I hearing in his service-
connected right ear.  Such findings are consistent with the 
noncompensable evaluation presently in effect.  While on more 
recent audiometric examination in October 2004, the veteran 
exhibited Level III hearing in his right ear, those findings 
are nonetheless commensurate with no more than a 
noncompensable evaluation.  As noted above, where only one 
ear is service connected, the nonservice-connected ear is 
assigned Level I hearing for rating purposes.  Under the 
circumstances, and absent demonstrated clinical evidence of a 
more severe hearing loss, the noncompensable evaluation 
currently in effect for the veteran's service-connected right 
ear hearing loss is appropriate, and an increased rating is 
not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2005).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a genitourinary disorder, claimed as a 
bladder problem/strain, is denied.

An initial (compensable) evaluation for defective hearing in 
the right ear is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


